    Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 1 of 30 PageID #: 4




                                              AFFIDAVIT
I, Matthew J. Riportella, do under oath depose a state:
     I. INTRODUCTION
                                             Agent Background
        1.       I am a Special Agent of the Federal Bureau of Investigation (“FBI”). I have
been employed by the FBI since June 2012. I am currently assigned to the FBI Boston
Division’s Providence Rhode Island Complex Financial Crimes Task Force
(“PRICFCTF”), which is comprised of law enforcement officers from the FBI, Rhode
Island State Police (“RISP”), and other federal law enforcement agencies. As a member
of the PRICFCTF, I am responsible for investigating white collar crimes in Rhode Island.
Previously, I was assigned to the Boston Divisions’ Organized Crime Task Force. My
assignment was to investigate crimes committed by members of criminal enterprises. I
have experience in reviewing toll records, pen register/ trap & trace records, historical
and live cell site records and Title III records to investigate these criminal enterprises. I
have experience investigating illegal gambling, narcotics, extortion, money laundering,
kidnapping, wire fraud, mail fraud and other federal crimes. My investigations have
included the use of surveillance techniques, and the execution of search, seizure, and
arrest warrants.
                                                   Purpose
        2.       This Affidavit1 is submitted in support of Applications for Arrest
Warrants and Criminal Complaints charging:
                     a. ALLEN BIEN-AIME, DOB XX/XX/1991, 2 of XXXX 40th St. W
                         Lehigh Acres, FL (“BIEN-AIME”);


1 The facts set forth in the Affidavit are based on my personal observations, my training and experience,
information obtained from other agents, witnesses, and records obtained during the course of the
investigation. Because I submit this Affidavit for the limited purpose of showing probable cause, I have
not included each and every fact that I have learned in this investigation. Rather, I have set forth only
facts sufficient to establish probable cause to issue an arrest warrant for the individuals identified.
Finally, all dates and times referenced throughout the Affidavit are approximate.
2 In anticipation that this Affidavit will be unsealed at a later date, and, in accordance with Fed. R. Cr. P.

49.1, PII has been redacted and initials, not full names of the identify theft victims have been listed.

                                                       1
    Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 2 of 30 PageID #: 5




                     b. TONY MERTILE, DOB XX/XX/1991, of XXXX SW 18th Street,
                        Miramar, FL3 (“TONY MERTILE”);
                     c. JUNIOR MERTILE, Date of Birth (“DOB”) XX/XX/1989, of XXX
                        SW 143rd Ave. Unit 2105, Pembroke Pines, FL (“JUNIOR
                        MERTILE”); and
                     d. JAMES LEGERME, DOB XX/XX/1991, XXXX NW 99th Terrace,
                        Sunrise, FL (“LEGERME”), 4 XXXX NW 99th Terrace, Sunrise, FL,
with violations of 18 U.S.C. § 1344 [Bank Fraud], 18 U.S.C. § 1343 [Fraud by Wire], 18
U.S.C. § 1349 [Conspiracy to Commit Bank Fraud and Wire Fraud], 18 U.S.C. § 1029
[Access Device Fraud], 18 U.S.C. § 1956 [Money Laundering], 18 U.S.C. § 1956(h)
[Conspiracy to Commit Money Laundering], 18 U.S.C. § 1028A [Aggravated Identity
Theft], 18 U.S.C. § 641 [Theft of Public Money], and 18 U.S.C. § 371 [Conspiracy to
Commit Theft of Public Money, Conspiracy to Commit Access Device Fraud, and
Conspiracy to Commit Aggravated Identity Theft] (“Specified Federal Offenses”).


     II.        PROBABLE CAUSE
     A. Summary of Investigation.
           3.     Since early April 2020, the FBI, RISP, Internal Revenue Service-Criminal
Investigations (“IRS-CI”), Department of Labor-Office of Inspector General (“Labor-
OIG”), and the United States Secret Service (“USSS”), with the assistance of other
federal agencies, have been investigating fraudulent UI claims submitted to the Rhode
Island Department of Labor & Training (“RIDLT”).
           4.     Following passage of the CARES Act, a large number of fraudulent claims
were submitted online to RIDLT for UI benefits, including for pandemic unemployment



3 TONY MERTILE’s FL Driver’s License lists an address of XXXXX NE 7 Ave, North Miami Beach, FL.
However, based on recent surveillance and Broward County assessor records, he is believed to have
moved to XXXX SW 18th Street, Miramar, FL in approximately June 2018.
4 LEGERME’s FL Driver’s license lists an address of XXXX Harbour Blvd Miramar, FL. Based on recent

surveillance and Broward County assessor records, he is believed to have moved to XXXX NW 99th
Terrace, Sunrise, FL in approximately May 2020.

                                                 2
    Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 3 of 30 PageID #: 6




assistance. For online applications, the RIDLT system required an applicant to enter
personally identifiable information (“PII”), including name, DOB, and SSN, and to
identify a bank account or prepaid debit card to which payments should be made.
These claims were paid out by the State of Rhode Island via electronic Automated
Clearing House (“ACH”)5 transfers, and/or wire transfers to the designated bank
accounts and/or prepaid bank cards. Stolen PII was also used to fraudulently open
bank accounts into which the payments for fraudulent claims were deposited. Some of
the bank accounts into which fraudulent RIDLT UI benefit payments were deposited,
also received deposits of fraudulent federal tax refunds, as well as state tax refunds that
are suspected to be fraudulent. I am aware that many states nationwide have identified
large numbers of fraudulent UI claims that were submitted to their respective state UI
agencies, also using stolen PII, and that UI benefit payments were made on many of
these fraudulent claims to bank accounts and prepaid debit cards across the country. To
date, the investigation has determined that stolen PII of over 17,270 persons, including
Rhode Island residents, was used to submit fraudulent applications to RIDLT.
        5.     Bank records from SunTrust Bank (“SunTrust”), one of the banks to which
fraudulent RIDLT UI benefit payments were sent, showed that in March and April 2020,
approximately $560,000 in ACH deposits for RIDLT UI benefit payments was directed
to 72 different SunTrust accounts. 6 These 72 bank accounts were opened online in
different individuals’ names, and most of the accounts listed a customer address in
Florida. Although this Affidavit focuses on fraudulent banking activity in eight specific
SunTrust bank accounts, based on my training and experience, and our investigation to
date, I believe that all of these 72 SunTrust accounts were opened for the purpose of
laundering fraud proceeds for several reasons. First, the RIDLT UI payments made to



5 An ACH is a computer-based, nationwide, electronic network for processing transactions between
participating financial institutions. It can support both credit transfers and direct debits.
6 SunTrust bank is headquartered in Atlanta, Georgia with multiple bank branches and ATMs

throughout the State of Florida. SunTrust does not have any branch locations in Rhode Island. The
northernmost branch is in Maryland. RIDLT uses Citizens Bank to make its UI payments. Citizens Bank is
headquartered in Rhode Island. There are no Citizens Bank branches in Florida.

                                                  3
    Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 4 of 30 PageID #: 7




these accounts were for RIDLT UI applicant names different than the named SunTrust
account holder. Second, some of the SunTrust bank accounts received RIDLT benefit
payments for multiple UI applicants, none of whom were the same person listed as the
SunTrust account holder. Third, for the specific eight SunTrust accounts described
herein, 7 we have confirmed that the accounts were opened without the knowledge of
the person whose PII was used to open the account. Fourth, in addition to deposits from
fraudulent RIDLT UI applications, the specific eight SunTrust accounts described herein
also received fraudulent federal and state tax refunds in the names of persons other
than the named account holder. Fifth, the 72 SunTrust accounts listed Florida and
Georgia addresses for accounts receiving benefits for persons purporting to work in
Rhode Island.
        6.      As described herein, Allen BIEN-AIME, TONY MERTILE, JUNIOR
MERTILE, and James LEGERME have been identified as persons who used debit cards
to access bank accounts that appear to have been opened fraudulently using stolen PII
and which were used to receive fraudulent UI benefit payments and fraudulent tax
refunds. Using those bank accounts, they made ATM withdrawals of the fraud
proceeds from the SunTrust bank accounts fraudulently opened in names other than
their own names. In the investigation, we have also identified other bank accounts,
including at Wells Fargo and Regions Bank, that appear to have been used by TONY
MERTILE, JUNIOR MERTILE, and James LEGERME for the receipt of fraudulent tax
refunds beginning not later than March 2020. Based on my training and experience, the
investigation to date, and the information set forth herein, I believe that Allen BIEN-
AIME, TONY MERTILE, JUNIOR MERTILE, and James LEGERME were working
together and using banks and bank accounts, including SunTrust accounts, to receive
fraudulent funds from UI fraud and tax refund fraud, to fraudulently access those bank
accounts, and to withdraw fraud proceeds deposited into those accounts.



7 Because this Affidavit is submitted for the limited purpose of establishing probable cause, only eight of
the 72 SunTrust accounts, are described in this Affidavit.

                                                     4
 Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 5 of 30 PageID #: 8




   B. Background on Defendants.
       7.     BIEN-AIME lives in Lehigh Acres, FL, near Fort Meyers, FL, on the West
Coast of Florida. Employer wages reported to the State of Florida for BIEN-AIME
indicate that BIEN-AIME was employed at Amazon Fulfillment Services and RGIS, an
inventory service company through March 31, 2020. Wage records show no income
reported from Amazon Fulfillment Services in Q2 2020.
       8.     In 2012, BIEN-AIME was charged federally in the Southern District of
Florida in a separate case involving unlawful possession and use of debit cards (case
1:12-cr-20806). In that case, BIEN-AMIE pled guilty to Conspiracy to Use Unauthorized
Access Devices. That case involved BIEN-AIME possessing pre-paid debit cards issued
in other people’s names and onto which fraudulent tax refund deposits were loaded
and later withdrawn by BIEN-AIME. He was sentenced to 3 years of probation and an
order of restitution of $10,327.
       9.     TONY MERTILE, JUNIOR MERTILE, and LEGERME all live in the East
Coast of Florida, in Miramar, Pembroke Pines, and Sunrise, FL, respectively. TONY
MERTILE and JUNIOR MERTILE are believed to be brothers.
       10.     Employer wages reported to the State of Florida for TONY MERTILE,
JUNIOR MERTILE, and JAMES LEGERME indicate that none of them had any reported
wages for Q1-Q4 2019 and Q1-Q2 2020.
       11.    LEGERME was arrested in February 2013 by the North Miami Beach
Police Department and charged with Grand Theft, 3rd Degree and Use and Possession
of an Identification of Another. The disposition of this matter is currently unknown.
       12.    TONY MERTILE, JUNIOR MERTILE, and JAMES LEGERME have been
part of a Miami area rap / hip hop group called the “Fly Boyz” since approximately
2011, according to social media posts. Your affiant has viewed social media pictures and
videos involving the Fly Boyz with TONY MERTILE, JUNIOR MERTILE and
LEGERME together. From my review of Fly Boyz pictures and videos, I have seen that
TONY MERTILE uses the nickname “Tickdo,” JUNIOR MERTILE uses the nickname
“Peanut,” and James LEGERME uses the nickname “Dirty,”

                                            5
    Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 6 of 30 PageID #: 9




        13.    Beginning in 2011, TONY MERTILE, JUNIOR MERTILE, and JAMES
LEGERME, began incorporating companies using iterations of the Fly Boyz name.
Florida Division of Corporations records show that:
                   a. In November 2011, TONY MERTILE filed articles of incorporation
                      for Fly Boyz Entertainment Inc. and listed himself as the registered
                      agent and director. In 2011, the principal place of business, mailing
                      address, and registered agent address were listed as 1135 NE 126th
                      St., APT#2, North Miami, FL 33161. In July 2013, the mailing
                      address was changed to 14155 West Dixie Hwy, Miami, FL 33161.
                   b. In July 2013, TONY MERTILE filed articles of incorporation for FLY
                      BOYZ ESTATE LLC and listed himself as the managing member. In
                      2013, he listed a principal place of business and mailing address of
                      14155 West Dixie Hwy, Apt 45, North Miami, FL 33161. As of the
                      filing of the March 2, 2020 Annual Report, the addresses for the
                      principal place of business, mailing address, and manager address
                      changed to XXXX SW 18th St., Miramar, FL 33025, which is TONY
                      MERTILE’s current home address.
                   c. In October 2014, James LEGERME filed articles of incorporation for
                      Fly Boyz Properties LLC. LEGERME listed a principal place of
                      business, mailing address, and registered agent address of 1385 NE
                      134 Street, North Miami, FL 33161.
                   d. In November 2016, JUNIOR MERTILE filed articles of
                      incorporation for Fly Boyz Homes LLC and listed himself as the
                      manager. The principal office and mailing address was listed as,
                      and remains, 16450 NE 7 Ave., North Miami Beach, FL 33162,
                      which is believed to be TONY MERTILE’s address.8 Upon



8This address was used by TONY MERTILE for Fly Boyz Estate LLC. According to the Department of
Highway Safety and Motor Vehicles, XXXXX NE 7th Ave North Miami Beach, FL, is the listed address on

                                                 6
 Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 7 of 30 PageID #: 10




                        incorporation, the resident agent was listed as FlyBoyz Estate LLC,
                        14155 West Dixie Hwy, APT 45, North Miami, FL 33161, the same
                        address used by TONY MERTILE for other Fly Boyz entities.
                        TONY MERTILE was listed on the incorporation documents as the
                        registered agent. According to the Florida Division of Corporations,
                        in November 2019, JUNIOR MERTILE became the registered agent,
                        and TONY MERTILE’s name was removed as registered agent.


    C. Fraudulent RIDLT UI Payments and IRS Tax Refunds Are Deposited into
        SunTrust Accounts From Which the Co-Conspirators Make ATM Withdrawals. 9
        14.     The eight Sun Trust bank accounts described in this Affidavit were
opened fraudulently online using stolen PII of four individuals. These bank accounts
were used to receive and launder fraud proceeds from fraudulent UI applications
submitted to RIDLT and from fraudulent tax returns submitted to the IRS. With the
exception of the opening deposits and a $20 deposit, these fraudulently opened
SunTrust were funded by UI fraud proceeds and/or IRS tax refund fraud proceeds, and
often, shortly after those deposit, those funds were withdrawn by the co-conspirators.


 SunTrust Acct-7343 and Acct-7376 Fraudulently Opened in the Name of C.C. Receives Fraud
                                                Proceeds
        15.     On October 10, 2019, SunTrust account number XXXXXXXXX7343 (“Acct-
7343 (C.C.)”) and account number XXXXXXXXX7376 (“Acct–7376 (C.C.)”) were opened
on-line in the name of C.C., DOB XX/XX/1995, SSN ending in 9762 and an address of
XXXXX NE 13th Ave. Apt. X North Miami, Florida.


TONY MERTILE’s driver’s license. From our investigation, we have learned that TONY MERTILE
previously lived at the XXXXX NE 7th Ave North Miami Beach, FL address.
9For some of the transactions discussed through this Affidavit, bank records show a different date for a

transaction date and the statement date. In general, transactions conducted after bank business hours will
post to the account during the following business days. Unless I have state otherwise, throughout this
Affidavit, when discussing ATM transactions, I am referring to the transaction date, not the clearing or
posting date.

                                                    7
 Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 8 of 30 PageID #: 11




        16.     C.C. was interviewed and reported that he lives in Indiana, is currently
employed, has never lived in Florida and has never banked at SunTrust. I have
confirmed that the DOB and SSN used to open Acct-7343 (C.C.) and Acct-7376 (C.C.)
were C.C.’s DOB and SSN.
        17.     According to the information received from SunTrust and RIDLT, 10
beginning in April 2020, Acct-7343 (C.C.) and Acct-7376 (C.C.) began receiving RIDLT
UI deposits in the names of multiple Rhode Island residents, none of whom were C.C.
In April 2020, Acct-7343 (C.C.) and Acct-7376 (C.C.) received deposits from RIDLT for
fraudulent claims made in the names of four and two Rhode Island residents, 11
respectively. 12 Both accounts also received deposits from tax refund payments from the
Department of Treasury/Internal Revenue Service (DOT/IRS) in the names of persons
other than C.C. 13
        18.     The graphic below shows the receipt of fraudulent deposits from RIDLT
and the IRS in the two C.C. SunTrust accounts. From February 20, 2020 through April
2020, $9,380 in multiple withdrawals were made from Acct-7343 (C.C.), along with
account fees and a purchase. As described below, ATM surveillance footage shows that
TONY MERTILE withdrew funds from Acct-7343 (C.C.) on March 11, 2020 and ALLEN
BIEN-AIME withdrew funds from Acct-7343 (C.C.) April 24, 2020.


10 SunTrust provided a spreadsheet detailing the successful and rejected RIDLT ACH deposits into the
identified SunTrust accounts. This spreadsheet included attempted and actual ACH deposit amounts,
and a partial identifier (first initial(s) and last name) for the named UI beneficiary. The spreadsheet did
not include deposit dates. Using this spreadsheet, SunTrust bank information, and information from
RIDLT, we were able to identify the applicant names for the fraudulent UI benefit payments.
11 PII of E.J. of Middletown, RI; B.J. of Charlestown, RI; D.J. of Riverside, RI; and K.K. of North Kingston,

RI was used to file fraudulent UI claims that resulted in UI payments to Acct-7343 (C.C.). E.J. and K.K.
have filed reports with RISP that their information was used for UI claims without their knowledge. RISP
interviewed D.J. via telephone and he reported that he did not apply for UI in 2020. RISP has attempted
to but has been unable to interview B.J.
12 PII of K.J. of Pascoag and E.J. of, East Greenwich, RI was used to file fraudulent UI claims that resulted

in UI payments to Acct-7376 (C.C.).
13 In February and March 2020, deposits of $340 and $350 were made to Acct 7376 (C.C.) for J.P of Bronx,

NY and R.B. of Parma, MI, respectively. On March 11, 2020, a deposit of $325 was made to Acct-7343
(C.C) for D.B. of Quincy, MI. There were additional fraudulent filings identified by the IRS that had been
filed listing Acct-7376 (C.C.) as the account for deposit, but those refunds were identified as fraudulent
and stopped.

                                                      8
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 9 of 30 PageID #: 12




SunTrust Acct-8415 and Acct-8381 Fraudulently Opened in the Name of C.O. Receives Fraud
                                        Proceeds
      19.    On October 11, 2019, SunTrust Bank account number XXXXXXXXX8415
(“Acct-8415 (C.O.)”) and account number XXXXXXXXX8381 (“Acct-8381 (C.O.)”) were
opened on-line in the name of C.O. The account applications listed a DOB XX/XX/1994,
an SSN ending in 8060, and an address in Plantation, Florida. In an interview, C.O.
confirmed that she did not apply for RI UI benefits and did not open these accounts.
She said that she has lived in CT her entire life and has never lived in Florida. The DOB
and SSN listed on the account opening documents are the true identifiers for C.O.
      20.    According to information from SunTrust and RIDLT, beginning in April
2020, Acct-8415 (C.O.) and Acct-8381 (C.O.) began receiving deposits from RIDLT for UI
benefit payments in the names of multiple Rhode Island residents, none of whom were


                                            9
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 10 of 30 PageID #: 13




C.O. In April 2020, Acct-8415 (C.O.) received ACH deposits from RIDLT for fraudulent
UI claims made in the names of two Rhode Island residents, and an attempted deposit
for a UI application made in the name of a third Rhode Island citizen. 14 In April, Acct-
8381 (C.O.) began receiving deposits from RIDLT for UI benefit payments for three
Rhode Island residents. 15 There were also deposits of fraudulent tax refunds from the
IRS, as well as deposits from the state tax authorities of Maine and Arizona. 16
        21.     The graphic below shows the receipt of fraudulent deposits from RIDLT
and DOT/IRS in the two SunTrust accounts fraudulently opened in the name of C.O.
From February through April 2020, $5,060 in multiple ATM withdrawals were made
from Acct-8381 (C.O.), and account fees were withdrawn from the account. As
described below, as shown on SunTrust ATM surveillance footage, TONY MERTILE
withdrew funds from Acct-8381 (C.O.) on March 28 and April 21, 2020, and BIEN-AIME
withdrew funds from Acct-8381 (C.O.) on April 24, 2020.




14 PII of B.C., of Woonsocket, RI and F.H., of Providence, RI was used to file fraudulent UI claims that
resulted in UI payments to Acct-8415 (C.O.). The PII of a third person’s, T.B., was also used but that
payment was not successfully credited to Acct-8415 (C.O.).
15 PII of T.T., of Pascoag, RI, C.H. of Barrington, RI, and K.L, of Warwick, RI was used to file fraudulent

UI claims that resulted in UI payments to Acct-8381 (C.O.). C.H. and K.L. both alerted law enforcement
and/or DLT to the fraudulent claims.
16 Acct-8381 (C.O.) received deposits in February and April 2020 from the IRS for tax refunds for A.W. of

El Cerrito, CA ($320) and E.M. of Gardiner, ME ($358). Acct-8381 (C.O.) and Acct-8415 (C.O.) each also
received deposits for what appear to be state tax refunds.

                                                    10
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 11 of 30 PageID #: 14




Sun Trust Acct-4445 and Acct-4478 Fraudulently Opened in the Name of R.C. Receives Fraud
                                        Proceeds
      22.     On October 15, 2019, two accounts, XXXXXXXXX4445 (“Acct-4445
(R.C.)”) and XXXXXXXXX4478 (“Acct-4478 (R.C.)”), were opened on-line in the name of
R.C. The applications for both accounts listed a DOB and SSN for R.C., and a
Homestead, FL address.
      23.    R.C. was interviewed and stated that the name, DOB, and SSN used for
the accounts were his actual name, DOB, and SSN. R.C. also reported that he has never
lived in Florida and has never banked at SunTrust. R.C. lives in the Washington, D.C.
area, has been employed for the last four years as an engineer, and has not applied for
any unemployment benefits from the state of Rhode Island.




                                           11
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 12 of 30 PageID #: 15




        24.     According to information from SunTrust and RIDLT, beginning in April
2020, Acct-4478 (R.C.) and Acct-4445 (R.C.) began receiving deposits from RIDLT for UI
benefit payments in the names of multiple Rhode Island residents, none of whom were
R.C. In April 2020, Acct-4478 (R.C.) received ACH deposits from RIDLT for fraudulent
UI claims made in names of six Rhode Island residents,17 and Acct-4445 (R.C.) received
ACH deposits for fraudulent UI claims made in names of six Rhode Island residents. 18
With one exception, 19 all of the RIDLT payments to the R.C. SunTrust accounts resulted
from fraudulent applications using the PII of Rhode Island residents, all of whom have
all reported that they did not submit applications for UI benefits. Acct-4478 (R.C.) also
received the deposits from the DOT/IRS. 20
        25.     The graphic below shows the receipt of fraudulent deposits from RIDLT
and DOT in the two SunTrust accounts fraudulently opened in the name of R.C. From
January 29, 2020 through April 2020, $5,900 in withdrawals were made from Acct-4445
(R.C.) in multiple transactions. As described below, JUNIOR MERTILE has been
observed making multiple ATM withdrawals from Acct-4445 (R.C.) on April 14, 15, 21,
and 22, 2020.




17 PII for D.W., of Lincoln, RI, P.W. of Harrisville, RI, M.P, of Coventry, RI, D.W., of Providence, RI, A.W.,
of Portsmouth, RI, and K.W., Providence, RI was used to file fraudulent UI claims that resulted in UI
payments to Acct-4478 (R.C.).
18 PII of J.W. of Charlestown, RI, K.G. of Riverside, RI, N.W. of Tiverton, RI, M.W., of Lincoln, RI, A.W. of

Cumberland, RI, and A.W. of East Providence, RI was used to file fraudulent UI claims that resulted in UI
payments to Acct-4445 (R.C.).
19 On April 14, 2020, Acct-4445 (R.C.) received an ACH deposit from the RIDLT for $1,013. According to

RIDLT records, this payment was associated with a claim for K.G., of Riverside, RI. According to K.G., he
filed a claim for UI benefits with RIDLT. However, the payment was not sent to his bank account. The
payment was redirected to the R.C. SunTrust account. Based on my work on this investigation, I have
learned that in a number of instances, the banking information for some bona fide RIDLT UI applicants
was changed and the payment was “hijacked” or re-directed to a bank account not associated with the
actual applicant. With the exception of the K.G. payment, the fraudulent claims discussed herein relate to
instances in which a fraudulent UI application was filed using stolen PII, not “hijacked” UI payments.
20 In January and March 2020, Acct-4478 (R.C.) received deposits of $615 for R.S. of Stone Mountain, GA

and $293 for A.L. of Lake Odessa, MI for tax refunds.

                                                     12
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 13 of 30 PageID #: 16




       SunTrust Acct-0992 and Acct-1024 Fraudulently Opened in the Name of C.R. Receives
                                     Fraud Proceeds
      26.    On November 29, 2019, SunTrust account number XXXXXXXXX0992
(“Acct-0992 (C.R.)”) and account number XXXXXXXXX1024 (“Acct–1024 (C.R.)”) were
opened on-line in the name of C.R., DOB XX/XX/1994, SSN ending in 0479 and an
address of XXXXX Little River Dr. Miami, Florida.
      27.    C.R. was interviewed and reported that she lives in Ohio, is currently
employed, has never lived in Florida, and has never banked at SunTrust. C.R. also
stated that she had never applied for UI benefits from the State of Rhode Island. I have



                                           13
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 14 of 30 PageID #: 17




confirmed that the DOB and SSN used to open Acct-0992 (C.R.) and Acct-1024 (C.R.)
were C.R.’s true DOB and SSN.
        28.     According to the information received from SunTrust and RIDLT,
beginning in April 2020, Acct-0992 (C.R.) and Acct–1024 (C.R.) began receiving RIDLT
UI deposits in the names of multiple Rhode Island residents, none of whom were C.R.
In April, 2020, Acct-0992 (C.R.) received deposits from RIDLT for fraudulent claims
made in the names of four Rhode Island residents. 21 In April 2020, Acct–1024 (C.R.)
received deposits from RIDLT for fraudulent claims made in the names of four Rhode
Island residents.22 Acct-1024 (C.R.) also received fraudulent tax refund deposits from
DOT/IRS in names of persons other than C.R., and what appear to be tax refunds from
the states of South Carolina Acct-1024(C.R.) and Acct-0092(C.R.) also received what
appear to be state tax refunds from California.
        29.     The graphic below shows the receipt of fraudulent deposits from RIDLT
and other payors in the two SunTrust accounts fraudulently opened in the name of C.R.
From February 25, 2020 through April 2020, ATM withdrawals totaling $840 were made
from Acct–1024 (C.R.) and $4,440 were made from Acct-0992 (C.R.), along with account
fees. As described below, LEGERME been observed withdrawing funds from Acct-0992
(C.R.) on multiple dates in April 2020.




21 PII of A.C. of Smithfield, RI, M.M. of Cranston, RI, J.O. of Providence, RI, and T.W. of Warwick, RI.
A.C, J.O. and T.W. was used to file fraudulent UI claims that resulted in UI payments to Acct-0992 (C.R.).
All of these individuals have filed reports of identity theft with the RISP.
22 PII of A.C. of Warwick, RI, G.G. of Providence, RI, L.H. of East Providence, RI, and S.W. of Greenville,

RI. was used to file fraudulent UI claims that resulted in UI payments to Acct–1024 (C.R.) L.H. and S.W.
have filed reports of identity theft with the RISP.

                                                    14
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 15 of 30 PageID #: 18




       30.    Based on my training and experience, and my work on this investigation, I
believe that the SunTrust accounts in the names of C.C., C.O., R.C., and C.R., were
opened by and/or with the knowledge of BIEN-AIME, TONY MERTILE, JUNIOR
MERTILE, and LEGERME, who were working in concert for the purpose of receiving
and laundering fraud proceeds from various schemes, including the UI fraud on
RIDLT. I further believe that the SunTrust accounts were opened in the names of
individuals others than the persons whose PII was used to submit the fraudulent UI
claims, to create a multi-layered aspect to the banking transactions in an effort to shield
the perpetrators from detection by law enforcement. I also believe that the general
pattern of withdrawal of the funds in the specific eight fraudulently opened accounts
discussed herein shows that the co-conspirators were knowledgeable about when the
funds were received, and made withdrawals shortly after deposits of fraud proceeds, to
transfer and/or withdraw funds.

                                            15
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 16 of 30 PageID #: 19




      D. Identification of Cell Phones Used By Co-Conspirators and Calls between Co-
          Conspirators.
          31.     During the investigation, we identified telephones numbers associated
with each the co-conspirators. As discussed below in Section II.E of this Affidavit,
through cell site location information, and toll analysis, we have been able to determine
that cell phones used by the co-conspirators were in the area of ATM locations when the
co-conspirators were withdrawing fraud proceeds. Toll and pen register data also
shows regular contact between the co-conspirators.


                              Cell Phone Numbers for TONY MERTILE
          32.     According to AT&T records, the subscriber for 786-473-3678 (TARGET
TELEPHONE 1) is Tommy Miller and the listed subscriber address is 9935 Miramar
Parkway, Miramar, FL 33025. This subscriber address is the address of a Cricket
Wireless store. 23 Based on my training and experience, I know that criminals often use
fictitious subscriber names; sometimes fictitious names with initials that match their
own; and often use fake subscriber addresses or don’t list any subscriber address, all in
an effort to avoid detection.
          33.     Records from the Florida Department of Highway Safety and Motor
Vehicles (FL DHSMV) for Lumcha Brunvil Mertile, TONY MERTILE’s wife, lists TONY
MERTILE and phone number 786-473-3678 (TARGET TELEPHONE 1) for her
emergency contact. As described below, TARGET TELEPHONE 1 was in the area of
ATMs during the times of eight suspect ATM transactions, including on dates when
TONY MERTILE can be seen in surveillance video making ATM withdrawals. For these
reasons, I believe that cell phone number (786) 473-3678 (“TARGET TELEPHONE 1”) is
used by TONY MERTILE.
          34.     I also believe that TONY MERTILE is in possession of and uses one or
more additional phones. According to Bank of America records, in customer



23   Cricket Wireless operates on the AT&T cell phone network.

                                                    16
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 17 of 30 PageID #: 20




information for Fly Boyz Estate LLC, TONY MERTILE lists a cell phone number of 786-
419-3098, which is a different number than TARGET TELEPHONE 1. Also, I have
viewed a 2018 YouTube video that shows TONY MERTILE with 2 phones, and what
appears to be multiple firearms. Based on my training and experience, I know that
criminals often multiple phones and/or prepaid or “burner” phones to prevent law
enforcement from identifying the user of the cell phone.


                      Cell Phone Numbers for ALLEN-BIEN AIME
      35.    According to T-Mobile records, cell phone (786) 520-0153 (“TARGET
TELEPHONE 2”) lists a subscriber of Aja Torchon of XXXX 40th W St. Lehigh Acres,
Florida.
      36.    Aja Torchon is BIEN-AIME’s significant other. According to the FL
DHSMV, XXXX 40th W St. Lehigh Acres, Florida is the address of record for BIEN-AIME
and Torchon, and BIEN-AIME and Aja Torchon are co-owners of a black, 2019
Volkswagen bearing Florida registration GTIN87, VIN 1V2DR2CA0KC551603. As
discussed below, on April 24, 2020, TARGET TELEPHONE 2 was in the area of two
ATMs from which fraudulent withdrawals were made, including for one transaction
when surveillance video shows BIEN-AIME making a withdrawal. TARGET
TELEPHONE 2 (BIEN-AIME) was in contact with, and in proximity to TARGET
TELEPHONE 1 (TONY MERTILE) after and before BIEN-AIME made fraudulent ATM
withdrawals on April 24, 2020; and on April 24, 2020, TARGET TELEPHONE 2 called
Amazon Fulfillment Services, where BIEN-AIME had been employed. For these
reasons, I believe that TARGET TELEPHONE 2 is used by BIEN-AIME.
      37.    According to toll data, TARGET TELEPHONE 2 has not been active since
approximately July 22, 2020.
      38.    I also believe that BIEN-AIME is in possession of and uses another call
phone. In the subscriber information for his email address, allenbienaime@yahoo.com,
BIEN-AIME listed a different cell phone number of 305-560-9262 (“9262”). As discussed
more below, 9262 has been in contact with TONY MERTILE. Between July 4 and

                                           17
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 18 of 30 PageID #: 21




August 15, 2020, 9262 was in contact with TARGET TELEPHONE 1 (TONY MERTILE)
50 times. Based on my training and experience, I believe that BIEN-AIME stopped using
TARGET TELEPHONE 2 with MERTILE and thereafter started using 9262. I also know
that criminals will often change phones to avoid detection.


                              Cell Phone Number for JUNIOR MERTILE.
          39.     According to T-Mobile records, telephone number 305-775-6391 (“6391”)
lists a subscriber of Peanut Alfred, 1500 NE 145th St., Miami, FL. 24 According to
information obtained from social media sites, public internet searches, and from a Wells
Fargo investigator, while part of the rap / hip hop group Fly Boyz, JUNIOR MERTILE
used the nickname was Peanut. Also, according to toll records, the top contact for 6391
is JUNIOR MERTILE’s wife. For these reasons, I believe that JUNIOR MERTILE is the
user of 6391.


                               Cell Phone Numbers for James LEGERME
          40.     According to TMOBILE records, telephone number (954) 842-6041
(“6041”) lists a subscriber of TONY MERTILE, and an address of 1215 NE 132nd St,
North Miami, FL 33161. However, in customer records from Bank of America, James
LEGERME lists 6041 as his cell phone number for his personal and business account at
Bank of America. As discussed below, on April 22, 2020, cell phone 6041 was in the
vicinity of an ATM at location 1045 5th St Miami Beach, Florida, and which LEGERME
was seen making a withdrawal from a fraudulently opened account. After that
transaction, LEGERME called his wife using cell phone 6041. For these reasons, I believe
that cell phone 6041 is used by LEGERME, not the listed subscriber TONY MERTILE.
          41.     From AT&T records, I have learned that phone number (522) 414-7917
(“7917”) is a cell phone number associated with an infotainment system in a vehicle
bearing VIN C6RR6JT1JS117950. According to FL DHSMV records, the vehicle bearing



24   We have not yet been able to identify what association, if any, JUNIOR MERTILE has to this address.

                                                     18
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 19 of 30 PageID #: 22




VIN C6RR6JT1JS117950 is a silver 2018 Dodge Ram, bearing Florida registration
JNCT73, and is registered to LEGERME. As discussed below, cell phone number 7917
was present at 12 ATM locations at which fraudulent withdrawals occurred.


                                   Contacts between Co-Conspirators
        42.      According to toll records and pen register data, BIEN-AIME and TONY
MERTILE were in regular contact 25 from at least April 2020 through August 2020.
BIEN-AIME appears, according to toll data, to only be in contact with TONY MERTILE.
TONY MERTILE, JUNIOR MERTILE, and LEGERME are all in contact with each other.
                     a. TONY MERTILE (TARGET TELEPHONE 1) and BIEN-AIME
                         (TARGET TELEPHONE 2) had 137 contacts between April 14, 2020
                         and July 4, 2020. From July 4, 2020 through August 15, 2020, TONY
                         MERTILE (TARGET TELEPHONE 1) and 9262 (BIEN-AIME’s other
                         phone), had 50 contacts.
                     b. TONY MERTILE and JUNIOR MERTILE had 117 contacts between
                         April 6, 2020 and September 29, 2020.
                     c. TONY MERTILE and LEGERME had 570 contacts between April 1,
                         2020 and October 1, 2020.
                     d. JUNIOR MERTILE and LEGERME had 283 contacts between
                         August 21, 2020 and October 1, 2020 (tolls and pen register). 26
     Based on my training and experience, as well as the facts described herein, this level
     of contact are consistent with communications in furtherance of a conspiracy.




25
 A “contact” can be a call, a text, or a voice mail. Contacts only reflect activity on a cell service network.
26
 We do not yet have the records to show contacts between JUNIOR MERTILE and LEGERME prior to
August 2020.

                                                      19
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 20 of 30 PageID #: 23




      E. Co-Conspirators Made Withdrawals of Fraud Proceeds From the SunTrust
         Accounts.
         43.   Allen BIEN-AIME, TONY MERTILE, JUNIOR MERTILE, and James
LEGERME have all be seen on ATM surveillance footage making ATM withdrawals
from fraudulently opened SunTrust accounts. 27 In addition, cell site location data also
shows that cell phones used by TONY MERTILE, BIEN-AIME, and LEGERME were in
the area of the ATMs at the time of withdrawals from the fraudulently opened accounts.


     TONY MERTILE Withdraws Fraud Proceeds from Acct-7343 (C.C.) and Acct-8381(C.O.).
         44.   On March 11, 2020, an African American male with long hair can be seen
on ATM surveillance footage at the ATM at 10000 Taft Street, Pembroke Pines, FL,
withdrawing funds from Acct-7343 (C.C.). On March 28, 2020, the same individual can
be seen withdrawing funds from Acct-8381 (C.O.) at the same ATM. Also, on both
March 11 and 28, 2020, the individual at the ATM is driving a vehicle that appears to be
a Dodge Ram pickup. Comparing ATM surveillance footage and a photograph from the
FL DHSMV for TONY MERTILE, I believe that MERTILE is the individual at the ATMs
in the surveillance footage on March 11 and March 28, 2020. Further, according to FL
DHSMV records, TONY MERTILE has a silver Dodge RAM pickup truck, plate number
I017W, VIN 1C6RR6JT0HS542151 registered in his name. Finally, cell site location data
shows that TARGET TELEPHONE 1 was in the vicinity of the ATM location at 10000
Taft Street, Pembroke Pines, FL on March 11, 2020 and March 28, 2020 at the time of
each of these withdrawals.
         45.   According to SunTrust records, on April 21, 2020, at 10:05 a.m., $500 was
withdrawn from Acct-8381 (C.O.) at the 8118 W. Broward Blvd, Plantation, Blvd ATM.


27SunTrust initially provided ATM surveillance photographs for a number of ATM withdrawals from
accounts that had received RIDLT UI deposits, and which were suspected to be fraudulent. In providing
these photographs, SunTrust representatives indicated that they believed one person was making all the
ATM withdrawals. Upon review of these materials, we determined that the photographs showed two
people making the withdrawals, TONY MERTILE and BIEN-AIME. As the investigation progressed, we
requested and received additional ATM surveillance footage for other ATM transactions, and from these
materials, we identified other transactions with JUNIOR MERTILE and LEGERME.

                                                  20
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 21 of 30 PageID #: 24




According to cell site data, TARGET TELEPHONE 1 was in the vicinity of that ATM at
10:06 a.m. ATM surveillance footage has not yet been received for this transaction.
        46.    Also, on the following dates and locations, ATM withdrawals were made
from SunTrust accounts into which fraudulent RIDLT UI payments were deposited.
Upon review of the ATM surveillance photographs provided by SunTrust for these
transactions, I believe that TONY MERTILE is shown the person making ATM
withdrawals. Of note, two of these transactions, on March 11, 2020 and March 28, 2020,
were made on the same date that TONY MERTILE can be seen at the ATM location at
10000 Taft Street, Pembroke Pines, FL withdrawing from Acct-7343 (C.C.) and Acct-8381
(C.O.). According to cell site location data, TARGET TELEPHONE 1 was in vicinity of
these ATMs listed in this chart near the time of the suspect ATM transactions. 28
 Date             Address                                         City                       State
 3/9/2020         8118 West Broward Boulevard                     Plantation                 FL
 3/11/2020        8250 Miramar Parkway                            Miramar                    FL
 3/18/2020        8250 Miramar Parkway                            Miramar                    FL
 3/28/2020        8118 West Broward Boulevard                     Plantation                 FL
 4/21/2020        3115 South University Drive                     Davie                      FL
 4/22/2020        2400 W 60th Street                              Hialeah                    FL


        47.    In summary, TONY MERTILE has been identified from ATM surveillance
footage as making ATM withdrawals from SunTrust accounts in the names of other
persons, and into which fraudulent funds were deposited. Further, cell site location
information places TARGET TELEPHONE 1, a phone believed to be used by MERTILE,
in the vicinity of ATMs at the time of the withdrawals known to be and believed to be
fraudulent. For all these reasons, and based on my training and experience, I believe



28 These ATM transactions were identified by SunTrust based on the accounts having received funds
from RIDLT that were suspected to be fraudulent. Because we have not yet received all of the ATM logs,
we are unable to identify the specific bank accounts from which TONY MERTILE made the ATM
withdrawals.

                                                  21
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 22 of 30 PageID #: 25




that TONY MERTILE is the user of TARGET TELEPHONE 1, and that he has had that
cell phone in his possession while he was making fraudulent ATM withdrawals from
SunTrust ATMs.


     BIEN-AIME Withdraws Fraud Proceeds from Acct-8381 (C.O.) and Acct. 7343 (C.C.).
        48.     According to SunTrust records, on April 24, 2020, at 3:46 p.m., $500 was
withdrawn from Acct-8381(C.O.) at a SunTrust ATM at 100 NW 12th Avenue, Miami,
FL. The ATM surveillance photo, timestamped 3:45 p.m., shows a male wearing a mask
at the ATM. Later in the day on April 24, 2020, at 9:34 p.m. and 9:35 p.m., two ATM
withdrawals for $200 and $800 were made from Acct. 7343 (C.C.) at a SunTrust ATM at
1110 Homestead Road, Lehigh Acres, FL, which is near Fort Meyers, on the west coast
of Florida, approximately 140 miles from Miami. ATM surveillance footage from the
Lehigh Acres ATM, time stamped 9:33 p.m., shows an individual wearing the same
clothing and same mask as the person at ATM at 100 NW 12th Avenue, Miami, FL at
3:45 p.m. 29 Comparing the ATM surveillance photos and a photograph from the FL
DHSMV of BIEN-AIME, I believe BIEN-AIME to be the individual making the
withdrawals from the two different accounts, at the Miami and Lehigh Acres ATMs, on
April 24, 2020.
        49.     In addition to the surveillance footage, cell site location data shows that
TARGET TELEPHONE 2, which is believed to be used by BIEN-AIME, was in the
vicinity of the ATM at 100 NW 12th Avenue, Miami, FL on April 24, 2020 at 3:42 p.m.
Cell phone records also show that TONY MERTILE and BIEN-AIME were in contact on
April 24, 2020 shortly before 3:45 p.m., the time when BIEN-AIME withdrew fraud
proceeds from Acct-8381 (C.O.) at a SunTrust ATM at 100 NW 12th Avenue, Miami, FL.
At 3:42 p.m., TARGET TELEPHONE 1 (TONY MERTILE) called TARGET TELEPHONE
2 (BIEN AIME) while TARGET TELEPHONE 2 was in the vicinity of the 100 NW 12th


29I note that, for the surveillance footage from 9:33 p.m. for the 9:35 p.m. withdrawal, the text of the
video covers BIEN-AIME’s face but based on my viewing of his clothes, mask, and hairstyle, as well as
the proximity to his residence, I believe that the footage depicts BIEN-AIME.

                                                    22
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 23 of 30 PageID #: 26




Avenue, Miami, FL ATM. The two men continued to talk after BIEN-AIME made the
ATM withdrawal, and appear to have met in person after the ATM transaction. At 3:50
p.m., while still in the vicinity of the ATM, BIEN-AIME made another call. At 4:16 p.m.,
TARGET TELEPHONE 1 (TONY MERTILE) called TARGET TELEPHONE 2 (BIEN
AIME) and both phones were in the area of 175th St, Miami Gardens, FL. Thereafter,
TARGET TELEPHONE 2 (BIEN AIME) called TARGET TELEPHONE 1 (TONY
MERTILE) one more time at 6:02 p.m. Later that evening, after BIEN-AIME is captured
on ATM surveillance footage at 9:33 p.m. at the Lehigh Acres ATM, at 9:54 p.m., BIEN-
AIME (TARGET TELEPHONE 2) called TONY MERTILE (TARGET TELEPHONE 1).
Based on my training and experience, I know that co-conspirators will often meet after
conducting illegal activity to discuss their actions and/or divide the proceeds of the
activity. I believe that the cell site location data showing both cell phones in the same
vicinity indicate that TONY MERTILE and BIEN AIME were together after BIEN-
AIME’s ATM withdrawal of fraud proceeds, and before BIEN-AIME drove to the
Lehigh Acres area, where he made additional ATM withdrawals.
       50.    Cell site location data does not show TARGET TELEPHONE 2 in the
vicinity of the ATM at 110 Homestead Road, Lehigh Acres, FL on April 24, 2020, where
BIEN-AIME was captured on surveillance footage at 9:33 p.m. However, I know from
my training and experience that if a cell phone is turned off or not in use, it will not
connect with a cell tower. Further, I note that at 10:05 p.m., approximately 30 minutes
after BIEN-AIME can be seen making two withdrawals at the Lehigh Acres ATM,
TARGET TELEPHONE 2 called 1-888-892-7180 (Amazon Fulfillment Center). At the
time of that call, TARGET TELEPHONE 2 was approximately 2-3 miles from the Lehigh
Acres ATM.
       51.    Of note, on April 24, 2020, BIEN-AIME withdrew fraudulent funds from
Acct-7343 (C.C.) and Acct-8381 (C.O.), which are the same accounts that TONY
MERTILE withdrew from on March 11 and 28, 2020. Based on my training and
experience, I believe that TONY MERTILE and BIEN-AIME used the same debit cards,



                                             23
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 24 of 30 PageID #: 27




and after MERTILE made withdrawals using the debit cards for these accounts, he gave
the debit cards to BIEN-AIME.


 JUNIOR MERTILE Withdraws Fraud Proceeds from Acct-4445 (R.C.) and another Account.
      52.     According to SunTrust records, on April 14, 2020, two $500 ATM
withdrawals were made from the SunTrust ATM at 14425 Miramar Pkwy, Miramar, FL
from Acct-4445 (R.C.) at 11:57 a.m. and 4:38 p.m. Surveillance footage from the two
withdrawals shows a dark skinned male at the ATM. Footage from the later transaction
also show that male driving a dark colored Infiniti sedan bearing a Florida registration
beginning with JEE and ending in 71. I have compared the FL DHSMV license photo for
JUNIOR MERTILE to the ATM surveillance footage from these withdrawals and believe
that JUNIOR MERTILE is the individual making both withdrawals. FL DHSMV records
show that a dark Infiniti sedan bearing Florida registration JEEK71, VIN
JN1BV7APXEM676439, is registered to JUNIOR MERTILE’s wife, TIOSHA MERTILE, at
their shared address.
      53.     SunTrust ATM surveillance footage also shows JUNIOR MERTILE
making multiple withdrawals at a single ATM on April 21, 2020, shortly after 7:00 a.m.
At 7:07 a.m., JUNIOR MERTILE withdrew $800 from an account for which the account
number has not yet been identified and at 7:08 a.m., he unsuccessfully attempted a
second transaction on that same account. At 7:08 a.m., he withdrew $200 from the same
account from which he had just withdrawn $800. Thereafter, at 7:10, he made two $500
withdrawals on April 21, 2020, at 7:10 a.m., at the SunTrust ATM at 14425 Miramar
Pkwy, Miramar, FL from Acct-4445 (R.C.) and another fraudulently opened SunTrust
account in the name D.F. For these transactions, surveillance footage shows that
JUNIOR MERTILE is driving a grey Dodge Charger bearing Florida registration
DFVK86. Records show that vehicle was rented by JUNIOR MERTILE from Enterprise
Rent-A-Car.
      54.     On April 22, 2020, SunTrust ATM footage shows JUNIOR MERTILE at the
Pines Parasio SunTrust ATM located at 15701 Pines Blvd. Pembroke Pines, FL at

                                           24
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 25 of 30 PageID #: 28




approximately 3:21 p.m. Although we do not have the ATM logs 30 to confirm the
specific transaction, the bank statement for Acct-4445 (R.C.) shows a $500 withdrawal
on April 22, 2020 from the Pines Parasio ATM located at 15701 Pines Blvd., Pembroke
Pines, FL. The surveillance footage also shows MERTILE driving the same rented
Dodge Charger bearing Florida registration DFVK86 that he was driving the day before.
        55.     As discussed above, JUNIOR MERTILE, made a withdrawal from the
Pines Parasio ATM located at 15701 Pines Blvd., Pembroke Pines, FL on April 22, 2020
at 3:21 p.m. Toll records show the following calls (durations noted) between TONY
MERTILE and ALLEN BIEN-AIME on April 22, 2020 before and after JUNIOR
MERTILE’s withdrawal. At 3:03 p.m. (21 seconds) and 3:05 pm (3 min, 41 second call),
TONY MERTILE (TARGET TELEPHONE 1) called ALLEN BIEN-AIME (TARGET
TELEPHONE 2). At 3:23 p.m. (3 minutes, 44 seconds), after the withdrawal, BIEN-
AIME (TARGET TELPEHONE 2) calls TONY MERTILE (TARGET TELEPHONE 1) and
at 3:27 pm (4 s), TONY MERTILE called BIEN-AIME (TARGET TELPEHONE 2). Based
on my experience, I believe that they were in contact about the withdrawal that JUNIOR
was making on, and thereafter that he had made.


      LEGERME Withdraws Fraud Proceeds from Acct-0992 (C.R.) and another Account.
        56.     According to SunTrust records, as noted in the chart below, on various
dates between April 14, 2020 and April 27, 2020, ATM withdrawals were made from
Acct-0992 (C.R.), and another fraudulently opened SunTrust account,




30ATM  logs or journals show the date, time, location, cardholder number (which is different than the
account number), and amount of a transaction. Bank statements, in contrast, show the date, location, and
amount, but generally not a time of an ATM transaction.

                                                   25
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 26 of 30 PageID #: 29




Acct.XXXXXXXXX1628 in the name of E.R (Acct-1628 (E.R.)), on the following dates at
the listed Florida ATM locations:
                                                                         Account            Withdrawal
 Date                 Address                       City                                    Amount
 April 14, 2020       15101 Northwest 67th Ave      Miami Lakes          Acct-1628 (E.R.)   $500 (2 times)
 April 15, 2020       1740 West 49th St.            Hialeah              Acct-0992 (C.R.)   $500
 April 15, 2020       1740 West 49th St.            Hialeah              Acct-0992 (C.R.)   $260
 April 16, 2020       1740 West 49th St.            Hialeah              Acct-1628 (E.R.)   $500
 April 21, 2020       15101 Northwest 67th Ave.     Miami Lakes          Acct-0992 (C.R.)   $500
 April 22, 2020       1045 5th St.                  Miami Beach          Acct-1628 (E.R.)   $500
 April 22, 2020       1400 Northwest 20th St.       Miami                Acct-0992 (C.R.)   $500
 April 23, 2020       1740 West 49th St.            Hialeah              Acct-0992 (C.R.)   $500
 April 25, 2020       2400 West 60th St.            Hialeah              Acct-0992 (C.R.)   $500
 April 26, 2020       501 E. Las Olas Blvd.         Ft. Lauderdale       Acct-0992 (C.R.)   $500
 April 27, 2020       501 E. Las Olas Blvd.         Ft. Lauderdale       Acct-0992 (C.R.)   $500



Surveillance photographs from the ATMs show an African American male wearing a
mask and a hat with the words “Puerto Rico” making those withdrawal accounts, with
the exception of April 15, 2020 where he is not wearing the hat. The male can be
observed on a cellphone on some of these dates. I have compared the photographs from
the surveillance footage from the above ATM transactions with a FL DHSMV photo of
LEGERME, social media photographs of LEGERME, and a Wells Fargo ATM
surveillance photograph of LEGERME from February 27, 2020 (in which he is wearing
the same Puerto Rico hat). From my review of these images, I believe that LEGERME is
the man making the ATM withdrawals at the SunTrust ATMs in the above chart.
        57.       Historical cell site data showed that cell phone number 7917, which is
associated with the infotainment system in LEGERME’s Dodge Ram, was present in the
vicinity of 10 of the 11 ATM locations in the above chart (¶ 56) at which fraudulent
withdrawals occurred. 31


31As described above, in our investigation, we identified cell phone 6041 as a cell phone believed to be
used by LEGERME. Cell site location data does not show this cell phone in the area of the ATM

                                                    26
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 27 of 30 PageID #: 30




    F. TONY MERTILE and LEGERME Are Linked to UI Frauds in Other States.
        58.     In our investigation, we have identified IP addresses associated with
LEGERME and TONY MERTILE. Those IP addresses have been linked to UI fraud in 11
states (LEGERME) and UI fraud in Rhode Island in addition to fraud involving
SunTrust accounts (TONY MERTILE). 32
        59.     Following the discovery of nationwide UI fraud in the wake of the CARES
Act, DOL/OIG, through issuance of administrative subpoenas, requested and received
records from Rhode Island and other states about UI benefit claims filed in their
jurisdictions. That information includes IP addresses that were used to file the online UI
benefit applications in that jurisdiction.
        60.     From our investigation, IP address 172.58.14.248 was identified from Bank
of America records as an IP address used to log into a bank account opened by
LEGERME. Bank of America records show that IP address 172.58.14.248 was used on
March 30, 2020 to access a LEGERME Bank of America account.
        61.     The DOL/OIG records show that from April 2, 2020 through July 31, 2020,
IP address 172.58.14.248, the IP address used to log in to LEGERME’s Bank of America
account on March 30, 2010, was used to file 54 UI claims in Arizona, Indiana,
Massachusetts, Maryland, Michigan, Mississippi, Nevada, Oklahoma, Pennsylvania,
Texas, and Washington in over 50 different names, none of which were for LEGERME.
Also, in May 2020, IP address 172.58.14.248 was to log in multiple times to Green Dot
accounts for two persons with listed addresses in Illinois and Washington. 33 Based on
the number of jurisdictions that received fraudulent applications from an IP address
associated with LEGERME, I believe that his involvement in UI fraud extends beyond



transactions in the above chart. I know from my training and experience that criminal will often have
more than one phone in use, and as stated above, unless a phone is turned on or in use, it will not show
as in the vicinity of a cell tower.
32 We have not yet received subscriber information for these IP addresses.
33 I know from my work on this investigation that Green Dot pre-paid debit cards were used to receive

fraudulent UI benefit payments from Rhode Island and other states.

                                                   27
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 28 of 30 PageID #: 31




the fraud on RIDLT and the fraud described herein involving RIDLT UI benefit
payments to SunTrust accounts.
       62.     TONY MERTILE is believed to use the email address tickdo@yahoo.com.
Yahoo subscriber information for tickdo@yahoo.com lists a cell phone number of 786-
419-3098 on the account. As described above, in paragraph 34, 786-419-3098, is listed in
Bank of America customer information for an account of TONY MERTILE. Further, 786-
419-3098 is listed as the billing contact number on the subscriber information for cell
phone 6041, which, as described above, is subscribed to in TONY MERTILE’s name, but
used by LEGERME.
       63.     An FBI analyst compared IP addresses used to log into MERTILE’s yahoo
account against IP addresses that were used to submit online UI applications to RIDLT,
and discovered that IP addresses used to log in to MERTILE’s Yahoo account were used
to file approximately 221 applications with RIDLT. These applications listed bank
accounts for UI benefit payments, including included Sutton Bank, Green Dot,
Pawtucket Credit Union, Bank of America, Citizens Bank, Chase, TD Bank, Wells Fargo,
Webster Bank, Go Bank, and Green Dot. I note that none of these banks were SunTrust.
From my work on this investigation, and my training and experience, I believe this
information shows that TONY MERTILE, was involved in fraudulent UI activity in
addition to activity involving SunTrust accounts.
       64.     Further, in our investigation, according to Wells Fargo bank records,
JUNIOR MERTILE is the sole account holder for checking account number ending in
9830.34 From February 2020 through April 2020, that account received approximately
$926 in California and State of Maryland tax refunds. These state tax refunds were in
names other than JUNIOR MERTILE. Based on my training and experience, as well as
my review of SunTrust bank records, I believe that JUNIOR MERTILE and his co-
conspirators were involved in tax refund fraud in addition to the UI fraud described



34JUNIOR MERTILE listed a Wells Fargo statement mailing address of XXXX NE 134th St, North Miami
FL 33161-4311. The same address was used for Bank of America accounts in the name of LEGERME.

                                               28
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 29 of 30 PageID #: 32




herein, and that in these limited instances, used JUNIOR MERTILE’s personal bank
account, rather than bank accounts opened for the purpose of receiving fraud proceeds.
       65.    Based on my training and experience, and the use of IP addresses
associated with both LEGERME and TONY MERTILE to seek UI benefits like those
deposited into the SunTrust accounts described herein in Rhode Island and elsewhere
and that LEGERME and TONY MERTILE were involved, along with ALLEN BIEN-
AIME and JUNIOR MERTILE, in the withdrawal of fraudulent UI benefit payments, I
believe that the co-conspirators are working together to file UI benefit applications in
multiple states, including Rhode Island, and to withdraw the proceeds from those
fraudulent payments from the various banks to which the payments were directed.


   III. REQUEST FOR SEALING
       66.    Because this investigation is continuing and disclosure of some of the
details of this affidavit may cause the targets or other affiliated persons to flee or further
mask their identity or activities, destroy physical and/or electronic evidence, or
otherwise obstruct and seriously jeopardize this investigation, I respectfully request
that this affidavit, and associated materials seeking this search warrant, be sealed until
further order of this Court. Finally, I specifically request that the sealing order not
prohibit information obtained from this warrant from being shared with other law
enforcement and intelligence agencies.


IV. CONCLUSION


       67.    For all of the reasons described above, there is probable cause to arrest
ALLEN BIEN-AIME, TONY MERTILE, JUNIOR MERTILE, and JAMES LEGERME for
the Specified Federal Offenses, and I respectfully request the issuance of arrest warrants
for ALLEN BIEN-AIME, TONY MERTILE, JUNIOR MERTILE, and JAMES LEGERME.




                                             29
Case 1:20-mj-00095-PAS Document 3-1 Filed 10/06/20 Page 30 of 30 PageID #: 33




                                        FEDERAL BUREAU OF INVESTIGATION



       Attested to by the applicant in accordance with the requirements of Fed.
       R. Crim. P. 4.1 by telephone. Sworn telephonically and signed electronically


  ______________________
    October 6, 2020                     __________________________________
         Date                                 Judge’s signature

  _Providence, RI________               Patricia A. Sullivan, US Magistrate Judge
      City and State                           Printed name and title




                                          30
